DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 08 December 2020 in which claims 1-9, 15-16, 18-22 are currently pending and claims 10-14, 17, 23-29 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 08 December 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 15-16, 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Trivisonno et al. (WO 2018/086674 A1 hereafter Trivisonno) in view of Dao et al. (PG Pub US 2017/0317894 A1).
Regarding claims 1, 15, 16, Trivisonno discloses a method, a non-transitory computer-readable medium, and an apparatus.
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (fig. 3): 
receiving a parameter of service quality for a session between a user equipment and a data network (“if the CN CP 101 can obtain UPF-related information, e.g., traffic load on each UPF 108, UPF resource usage situation, etc.” page 10 lines 26-29 or “The UPFM entity 301 may also obtain the UE information via the interface 4 from the CN network functions 107 that may be used for analytics purposes, and such information could be real-time information or historical information, e.g. UE mobility pattern (high or low or no mobility)” page 14 lines 23-35); 
evaluating the parameter (“if the CN CP 101 can obtain UPF-related information, e.g., traffic load on each UPF 108, UPF resource usage situation, etc., the CN CP 101 may trigger the UPF re-selection by itself, e.g., for the purposes of traffic offloading and network related optimization” page 10 lines 26-29 or “the UP path (UPP) selection engine 305 contains the transport network topology, and it runs the algorithm(s) to calculate and select the routing paths between different UP functions 108” page 15 lines 18-20); and 

However, Trivisonno does not explicitly disclose a parameter of service quality.
Nevertheless, Dao discloses “The QoS requirements may include, for instance, average rate, max rate, packet delay, jitter, and packet loss rate” [0108].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a parameter of service quality because “The UE 2 240 and the external application server 230 may use the exchanged information to adapt transmission parameters to current network conditions, and to select suitable transport protocols for different mobility scenarios” [0111].
Regarding claim 2, Trivisonno, Dao discloses everything claimed as applied above. In addition, Trivisonno discloses the parameter of service quality comprises at least one of latency, jitter, bit error rate and packet error rate (“QoS requirements, e.g., packet loss rate, latency” page 12 line 18).
Regarding claims 3, 18, Trivisonno, Dao discloses everything claimed as applied above. In addition, Trivisonno discloses re-selecting at least one user plane network function of a plurality of user plane network functions on a user plane of a communication system, that meets the parameter of service quality (“The UPF 
Regarding claims 5, 20, Trivisonno, Dao discloses everything claimed as applied above. However, Trivisonno does not explicitly disclose instructing the user plane network function to evaluate the parameter for a change, and report the change of the parameter to a control plane.
Nevertheless, Dao discloses “The App-MNO QoS Interface 142 may receive requests to set, modify, change or adapt the QoS of data flows between external application server 135 and the UE 24 within the network 100. The UE-MNO QoS Interface 146 may be used to receive QoS/QoE reports from the UE 24” [0093].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to instruct the user plane network function to evaluate the parameter for a change, and report the change of the parameter to a control plane because “The information gathered can then be used by CP functions to adjust the manner in which UP functions handle data flows with identified QoS” [0093].
Regarding claims 6, 21, Trivisonno, Dao discloses everything claimed as applied above. However, Trivisonno does not explicitly disclose the instructing comprising at least one of a first indication to report the change in the user plane and a second indication whether the change is to be reported in an uplink or downlink direction.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the instructing comprising at least one of a first indication to report the change in the user plane and a second indication whether the change is to be reported in an uplink or downlink direction because “The information gathered can then be used by CP functions to adjust the manner in which UP functions handle data flows with identified QoS” [0093].
Regarding claims 7, 22, Trivisonno, Dao discloses everything claimed as applied above. However, Trivisonno does not explicitly disclose instructing the user plane network function to reject the parameter and send a parameter rejection in the user plane.
Nevertheless, Dao discloses “the RAN may, at the time of user plane session establishment, reject the request if sufficient radio resources are not available” [0169], “the RAN 128 has the possibility to reject the request, if sufficient radio resources are not available” [0183].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to instruct the user plane network function to reject the parameter and send a parameter rejection in the user plane because “The information gathered can then be used by CP functions to adjust the manner in which UP functions handle data flows with identified QoS” [0093].

Regarding claim 9, Trivisonno, Dao discloses everything claimed as applied above. In addition, Trivisonno discloses the receiving comprises receiving service quality information of the session (“The UPF requirements can be driven by Quality of Service (QoS)” page 12 line 16, “The flow type could be also observed based on a traffic pattern of the UE 105. For instance, if the UE 105 experiences low QoS, its flows with high QoS requirements may use different UPFs 108” page 12 lines 34-36), and the evaluating comprises detecting a change of the parameter from the service quality information received at consecutive events (“the UPFS model can be dynamically selected. the CN CP (UPFM) 301 evaluates the current selected UPF 108 according to the information from the received flow switching message. If the selected UPFs 108 need to be updated, steps 4-6 are triggered”).
Claims 4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trivisonno, Dao in view of Liu et al. (WO 2018/058618 A1).

Nevertheless, Liu discloses “re-select the control plane network element for the first user plane network element, and send the identifier of the first user plane network element to the reselected control plane network element through the transmitter” [0033].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to re-select a control plane network function on the control plane, that is associated with the re-selected at least one user plane network function that meets the parameter of service quality because “the re-selected control plane network element manages the first user plane network element” [0033].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        02/22/2022